Title: From Thomas Truxtun to Timothy Pickering, 27 November 1807
From: Truxtun, Thomas
To: Pickering, Timothy


                        
                            Dear Sir,
                            Philadelphia, November 27, 1807.
                        
                        I have received your letter of the 23d current, accompanied with a report of the committee, on the subject of
                            Gun Boats, in which you desire my opinion of their utility, that part of the message of the President of the United
                            States, which relates to the defence of the sea port towns and harbours.
                        I am now, as I ever have been of opinion, that a great commercial marine, such as the merchants of the United
                            States possess, which will increase with our growing population and industry, cannot continue to trade beyond the sea,
                            with any degree of safety, without a national military marine to defend and protect it—more especially when the great
                            maritime powers of Europe are at war, and our disposition to commercial enterprise has no bounds on the globe. To protect
                            commerce then without our jurisdiction, or on the common jurisdiction of nations, the high seas, an ocean fleet is
                            indispensable to the security of our property afloat—in which not only the merchant, but every class of citizens are
                            deeply interested, from the farmer to the most common labourer. But the number of ships of different classes, or rates,
                            which ought to compose this ocean fleet, the wisdom of Congress will suggest, or at least regulate the commencement of it
                                (if a fleet is to be commenced) according to our resources, revenue and situation with the
                            state of the wrangling world—or our relationship with it, at this time. Should I be asked an opinion on the subject of an
                            outer, or ocean fleet, hereafter, I will freely give it—but at this moment it does not appear expedient. Hence I will
                            proceed to answer the inquiry you have done me the honour to make of me.
                        As respects the galley, or gun boat system for the defence of our sea port towns, harbours and waters, and to
                            co-operate with fortifications wherever fortifications may be erected, I have uniformly declared one opinion, and I do not
                            see how two opinions can exist, when reflection, free from prejudice, resumes calmly and dispassionately her empire. We
                            cannot fortify every assailable point on our extensive sea board, from the district of Maine to Louisiana. These would
                            require numerous fortifications indeed, and an immense body of men to man them; and if we did so fortify, it would be
                            found insufficient for the protection of our towns and waters in the extent of coast mentioned against the particular
                            force an enemy would or might employ under such circumstances to annoy us. Hence the necessity of a moveable force on the
                            water, such as floating batteries and gun boats, to act with the contemplated fortifications, &c. &c. on
                            shore and otherwise. And this sort of force I would denominate the in-shore or harbour fleet, to distinguish it at all
                            times from the ocean fleet or regular navy.
                        I could write you a long chapter on what sort of protection gun boats have afforded, not only to the
                            Spaniards at Algeziras as well as all the Barbary powers, &c. but in what manner they have annoyed their enemy’s
                            commerce coastwise, from time to time; but why should I dwell on facts that must have long since come to your knowledge in
                            various ways, and in some instances from expressions heretofore used by myself? It is very true, you might in return show
                            where they have failed in their intended operations. To which I should beg leave to observe, that all sorts of well
                            adapted force fail at times, in operations calculated to be successful and glorious. Witness the Chesapeake of late, as
                            well equipt and manned as any frigate that ever left the United States. Witness again the failure of the English
                            expedition against Buenos Ayres, owing to the want of common talents in their general, which every corporal in the British
                            army, and every boatswain’s mate of mind on that naval service must have early seen would be the case, especially if they
                            believed in the valour and honour the enemy with which they had to contend, though only a rabble. Passing over then what
                            has been done by gun boats, and my recommendation of them, in consequence thereof, to General Washington, as early as
                            1794, when we commenced the work, as I then thought, of creating a navy, and without mentioning my plan of attacking
                            Tripoli with that sort of force which I should have done, and made an honourable peace as early as 1802-3, as many know
                            would have been the case, had I gone out on that command, I will make a few remarks upon what may be done in our own
                            waters by this sort of craft.
                        We have nothing to prevent an enemy’s marine force at this time from going into Hampton Roads, that I am
                            informed of.—But with a dozen gun boats placed in particular situations, in shoal water near those roads, and a ship of
                            the line at anchor there, with the wind at N.E. and a tide of flood (for so circumstanced she could not go to sea) or if
                            the wind came easterly after she did anchor there, no matter how the tide—she might most unquestionably be destroyed by
                            this number of gun boats brought to the several advantageous positions near those roads, in shoal water, as their draught
                            of water is small, and kept at a proper distance from the ship, whose object being large they could proceed to operate on
                            with success. Whereas, a gun boat being a very small object, when kept end on to the ship, as she should be in such an
                            attack, the probability is that not a shot from the ship would hit it, provided a brisk fire was kept up from the whole
                            number of boats, well stationed, which would obscure them by the smoke. Whereas the ship being a large object, would be a
                            mark, that a gun boat, well directed, would seldom miss. Upon the whole, a ship of the line so situated and circumstanced,
                            might be destroyed by the number of gun boats I have mentioned, and perhaps without even the loss of one of them, as each,
                            by the aid of oars and shoalings, could keep at any distance deemed advisable, while the ship of war is lying a hulk.
                            Hence, in the various roads and places of anchorage at the entrance of our harbours, where a ship is not so hemmed in as a
                            vessel of great size and draught of water would be in Hampton Roads, under the circumstances I have stated, a few of these
                            boats would drive her off from her anchorage instantaneously. But these boats should always keep in shoal water, be well
                            provided against being boarded by the launches and barges, &c. of men of war—should each have several caronades or
                            light guns in the waist to shift, and should be well provided with boarding nettings, pikes, small arms, &c. and
                            for other purposes have a furnace for heating red hot shot.
                        To guard our towns, scattered houses, and harbours without a moveable force on the water is impossible.
                            Suppose Cape Henry had a well adapted fortification on it, so as to command the entrance of the Chesapeake Bay by large
                            ships of war; and such a one might be erected and held, until an invading army took possession of that part of the country
                            and kept it; for to destroy such fortification ships would hazard being dismasted, and if it was destroyed to day, it
                            might be soon rebuilt again. With a determination then on our part to maintain such a post—ships of war without any port
                            on the coasts of America, or perhaps not more than a single one, would not hazard the loss of masts without some object
                            commensurate with the risk. But they would cruize on the coast and keep without point blank shot of this fortification,
                            and send their small cruizers, and even their boats into the Chesapeake Bay, over the Middle Ground, in the night, and do
                            much mischief to the inland commerce, and by landing at unguarded points; hence a moveable force, such as gun boats, is
                            indispensable to our complete security within our own waters, though we may be ever so well guarded otherwise by fixt
                            fortifications and travelling artillery on shore. And with a fort on Cape Henry and a number of gun-boats stationed under
                            Cape Charles to move down, when necessary, to the Middle Ground and co-operate with the fortification on Cape Henry, the
                            entrance of the Chesapeake Bay would be completely guarded and secured from depredations by any cruizers whatever. And our many shoal and bar
                            harbours and inlets, &c. will be better guarded by this sort of moveable force than by any other that can be
                            devised. In fact this sort of force can alone prevent our inhabitants, thus situated, from being pestered and robbed as
                            they were by refugees as well as larger cruizers in our revolutionary war.
                        Under every consideration then, well weighed, I must consider that a defensive force of two or three
                            hundred gun boats, properly equipt and properly distributed in the waters of the United States, must be a great protection
                            to our vessels in harbour, and to our exposed towns on or near the sea board, and if war is expected I should think their
                            provision should be the first object, and an ocean force the second. The former will require no expensive appendages of
                            docks, arsenals, and magazines, &c. The latter will require much expense of that sort, time and preparation. When
                            the movements of Mr. Burr excited so much alarm about one year ago, and when I was led, from western papers, to believe
                            that he intended mischief to the Union, I wrote the paper marked A. herewith, as a counteracting plan, should the western
                            states have been in rebellion. And of that plan I leave you to form your own opinion. I repeat to you, Sir, that I wish
                            peace to our beloved country, on honourable terms, and hope it will be preserved by an honourable adjustment of our
                            differences. If we go to war, however, with Great Britain, we take the bull by the horns; to avoid it then is our first
                            wish; but if we cannot, we will not forget that we are Americans, and as such will do our duty.
                        On an average, our gun boats will require, to man them fully, including their officers, about fifty in
                            number. Seamen may be obtained with a proportion of watermen, such as are raised and employed in the various bays and
                            rivers of the United States, and some landsmen to man them—but not so readily as to man sea cruisers in time of war. Any
                            extraordinary danger to which seamen may be exposed in those boats will be only a secondary consideration with this class
                            of men. Good accommodations and comfort is the first. And although they may be well fed by the navy rations, as they now
                            are, yet the accommodations of gun boats are bad when compared with larger vessels. I am of opinion, however, that the
                            mode of manning them by such a conscription as the President suggests in his message, will be found difficult whenever the
                            experiment is made—the usual mode may be more certain.
                        I have confined my opinion of the utility of the galley system to home defence within our waters. It is
                            totally incompetent to our defence on the coast or at sea. The gun boats are not calculated for service in rough water,
                            nor where ships of force can get at them, in situations that they cannot be sheltered by shoals, &c. I have
                            confined my opinion too, to their guarding us against the ravages of cruisers or a common predatory squadron of an enemy.
                            I do not pretend to say, that they can secure us against an attacking formidable fleet and army, when acting even in
                            connexion with the existing forts, or such as may possibly be erected speedily. In fact, Sir, if ever an enemy determines
                            to attack us with a fleet at any given point, that enemy having a knowledge of our particular force and the number of
                            these gun boats that he may have to encounter, will bring with him, as a part of his fleet, a similar sort of craft in
                            greater numbers, which with their other well adapted means, will attack, or cause to retreat or fly before him, our
                            flotilla in smooth water even where they can only, I repeat, be useful.
                        There is a most incredible story circulated here to be sure. It is that some navy or sea officer has said at
                            Washington, or written to Washington, that with fifty gun boats he would defend the port of New York with the aid of the
                            present fortifications, against any naval force which could be sent against it. I am sorry any sort of sea officer should
                            so inconsiderately commit and expose himself—The fact is not so. No such force of gun boats with the present
                            fortifications, is any security to New York, against a formidable fleet coming purposely to attack it. The declaration is
                            idle and foolish—it shows wonderful ignorance of the subject, and no man of common sense will believe it—or support such
                            doctrine, unless his object is to deceive the nation. The government I am sure cannot appreciate such extravagant
                            declarations which must have a tendency to induce the people to believe that every thing rational, that is in reality said
                            in favour of this sort of defence is intended to gull them. This is a time for truth to be told, and to treat with
                            indignity all chimerical doctrines, and to appeal steadily to our reason and common sense alone. And if it be true that
                            any officer has made such a ridiculous declaration—It is then equally true that his ideas of such an attacking fleet and
                            of defending the harbour of New York are very limitted indeed.
                        I doubt now whether you will approve of my doctrines; but they are, be assured, honestly given. I have
                            detailed my real sentiments as respects a moveable force for our safeguard at home, and have spoken of that which I deem
                            indispensably necessary for the protection of our commerce at sea and from home, and without which, distant as we are from
                            troubled Europe, we shall never be free from being implicated in their quarrels.
                        I have the honour to be Sir, with great respect, your obt. servt.
                        
                            Thomas Truxtun.
                        
                        
                            A.
                            
                        Philadelphia, August 10, 1806.
                            
                                Made out, on having seen the Western World, a paper printed in Kentucky, which intimated some
                                    appearances of rebellion or insurrection in that quarter—and a copy transmitted to the President of the United
                                    States himself on the fourth day of December following: viz.
                     
                     TO counteract any attempt to dismember the empire (if such be the designs of Col. Burr, late vice president of the United States) by separating the western from the Atlantick states, I would propose the following plan to be carried immediately into operation by the government of the United States, and the principal command given to some faithful and vigilant officer, and all the officers selected of men of undoubted probity, who could never have been contaminated by the allurements of mistaken honours, and of riches, held out from rapine, by the leaders of rebellion in the bosom of our beloved country.
                     
First, If any insurrection exists, or is hatching, or if the eggs of insurrection are laid in the western country, I would recommend to be equipt, manned and despatched for the river Mississippi, all the small vessels of war belonging to the navy of easy draught of water, viz. brigs, schooners, gun boats, bomb ketches, together with well constructed lanches and barges, to row from ten to twenty oars each, to draw little water, and to be well armed and every way calculated for the shores, on that coast, as well as the rivers, creeks and inland navigation, in that section of America—as also some whale boats, as they are light, and row extremely fast.
                     
Second. Such a flotilla, well appointed, would be sufficient to blockade completely the different passes of the river Mississippi and the adjacent bays, together with all the streams emptying into the Mississippi, near to its mouth, or into the Bay of Mexico, &c. &c. &c. Such a flotilla would cut off all supplies bound to the refractory citizens and prevent their produce going out, for any foreign market. In fact, such a flotilla would cut off all communication between the insurgents and the various powers disposed secretly to aid them by any commerce, over sea, and check aid to them otherwise, as well as to destroy any flotilla they might prepare.
                     
Third. To prevent any connivance of the court of Spain, of their subjects in the neighbourhood of the rebels furnishing supplies or from the Havannah, &c. I would recommend an ocean squadron in addition to the inshore squadron, or flotilla, to be composed of some of the larger vessels of the United States, or frigates of the easiest draught of water, to take station and cruize off Pensacola, Mobile, the Mississippi mouth, and to the westward of the Mississippi, &c. &c. &c. So that a line be formed of considerable extent along the coast, without the flotilla, or out side the flotilla.
                     
Fourth. The operations of such a force, consisting of a double chain of cruizers and look out vessels on the coast, &c. and the one calculated as occasion might require to ascend the rivers, &c. would crush rebellion sooner than any army that could be raised and sent into the Western Country, and at much less expense. But while these operations were carried on by sea, I would recommend such a force composed of militia, stationed on the western and northern frontiers of the Atlantick states as would effectually cut off all supplies or commerce with the refractory states or inland commerce with them.
                     Lastly. I do not swell this plan of mine to many columns or pages by entering on little details connected with all such operations as I propose—but give these outlines, which is sufficient for the consideration of government in case of need. Much must be left, particularly to the judicious naval commander appointed, to regulate in his own way on the spot, and to direct other affairs connected therewith, according to exigencies and various circumstances.
                            
                        
                        
                            Thomas Truxtun.
                        
                        
                            The following may be considered a postcript to my letter of the 27th November, although transmitted to the same gentleman under date of the 8th December, 1807.
                     Since then (meaning my letter of the 27th ult.) Major Jackson has published an account (and annexed a note to the same, of his own) of ten gun boats out of twenty, belonging to the Spaniards, being sunk by a frigate conveying a number of merchantmen to England from Oporto, and that four of them were driven on shore and destroyed. I cannot pretend to call in question the skill or management of these boats when I am entirely ignorant of their officers—but I feel it due to myself, having said so much, to say a little more on the subject of gun boats in our own waters, and to remind you, that in my opinion given of their usefulness, I have confined myself to their employment in shoal and smooth water, and by no means at sea against frigates or men of war in that open element unsheltered by little islands or banks, &c. The boats mentioned by the major in his paper of last Saturday, which has induced me to write this letter, it appears came out of Vigo to intercept the convoy stated, and were of course in deep water—a situation in which they were completely comeatable by the frigate, who doubtless had a good breeze of wind—hence the defeat. And it was under similar circumstances that several gun boats were destroyed near the Havanna by a ship of war of the same sort of force, upwards of a year ago. If gun boats are used and applied otherwise than they are calculated or intended by reasonable and discerning men—they will always meet a fate like these, and so would frigates against ships of the line—whenever the latter could get along side, or among the former. In the year 1794 (I again repeat) at or about the very time that congress passed the act for building the first six frigates for the purpose of chastising the Algerines and other Barbary powers, either at actual war with the United States or menacing us—I had a conversation with the president and secretary of war on the usual mode of those pirates defending their harbours, and stated a plan for carrying out the frames of a number of gun boats and putting them up in a friendly port in the Mediteranean, and of procuring by hire or purchase the galleys, &c. of Naples—but our differences were soon after settled with those powers, and nothing further was ever said or done in it.
                     The Revolutionary war in this country, and all the sufferings of our people are fresh in my mind; and the mischief done in our bays and various waters, by refugees and others, were extremely great. Their many ravages, plunderings and burnings, as well as captures of valuable vessels and cargoes, particularly in the bay of Delaware, are well known to me and were sorely felt by many here, who are yet alive. I will not trouble you with a history (so generally known) of what came within my own view of the outrages of these refugee boats, or of the havock I made among them, in a ship of twenty-eight guns, on the clearing up of a fog, while lying at Reedy-Island bound out to France, in October, 1782; where I took the precaution to anchor and lay with springs, ready to bring my broadsides in any direction I might find necessary in a few moments. No, sir: I leave that fact and the vessels at anchor in company with me, which I saved when almost surrounded by a number of these boats, for others to state. I only notice that what has once happened may happen again. Well then, suppose we should be engaged in a war with a great maritime power, and suppose we had a pretty decent fortification on cape Henlopen and another on Cape May; would these secure the bay of Delaware and scattered houses near the bay on either side of it from plunder and destruction, &c.? Most certainly they would not: nor would a dozen forts and batteries placed between Philadelphia and these capes secure them, without a moveable force on the water, whenever an officer commanding a predatory squadron on the coast, chose to send in a number of his small armed vessels and craft, adapted to destroy our bay or inland navigation and habitations near the water, or take his station with a part or the whole of his squadron and anchor in the bay himself; for no fortification on each cape could prevent it (such fortifications can only command their respective roads.) In fact, without such a force as gun-boats drawing little water being stationed in the Delaware a man on his farm residing near either of its banks may have have his property plundered, his family abused, and his house burnt, and at the same moment witness river and other vessels captured or destroyed in every direction above or below him, admitting there were many batteries within two or three miles, or pieces of travelling artillery nearer, which might not be timely conveyed to assist him on account of creeks, morasses, &c. And what would the language of the unfortunate and distressed, with a family having nought to cover them but the canopy of heaven be then? Why, sir, it appears to me he would exclaim and say (and so would all the country around) I wish to God we had had a moveable force on these waters, and O! if we had only possessed such a force, this misfortune would not have befallen me. And in our extensive territory on the sea board how much of it is equally exposed with the Delaware bay, below New Castle in particular, and at this moment without a single cannon afloat at hand for its protection. And is it reasonable to suppose that we are entirely clear of refugees, or the like, on or near our waters every where?
                            “To preserve Peace is to be prepared for War.”
                            Submitted, &c.
                        
                        
                            Thomas Truxtun.
                        
                        
                    
   A fort, however, on Point Comfort, opposite Willoughby’s, ought to be erected for the further
                                    security of Hampton and the roads of that name, &c. &c.
                            

               